Case 3:20-cv-08595-BRM-ZNQ Document 21 Filed 03/25/21 Page 1 of 1 PageID: 688




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                      :
DOWNS FORD, INC.,                     :
                                      :
                     Plaintiff,       :
      v.                              :         Case No. 3:20-cv-08595-BRM-ZNQ
                                      :
ZURICH AMERICAN INSURANCE             :
COMPANY, ABC CORPS. 1-5 (fictitious :
Names whose identities are currently  :
unknown)                              :
                                      :               ORDER
                     Defendants.      :
____________________________________:

          THIS MATTER is before the Court on a Motion to Dismiss (ECF No. 4) filed by

Defendant Zurich American Insurance Company (“Zurich”) seeking to dismiss Plaintiff Downs

Ford, Inc.’s (“Downs Ford”) Complaint (ECF No. 4-2) pursuant to Federal Rule of Civil

Procedure 12(b)(6). Having reviewed the parties’ submissions filed in connection with the

Motion and declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for

the reasons set forth in the accompanying Opinion and for good cause having been shown,

          IT IS on this 25th day of March 2021,

          ORDERED that Zurich’s Motion to Dismiss (ECF No. 4) is GRANTED; and it is

further

          ORDERED that Downs Ford’s Complaint is DISMISSED WITH PREJUDICE; and it

is further

          ORDERED that the Clerk of the Court shall mark this case CLOSED.



                                                   /s/ Brian R. Martinotti___________
                                                   HON. BRIAN R. MARTINOTTI
                                                   UNITED STATES DISTRICT JUDGE
